department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec - uniform issue list tep 1ue t3 legend decedent a bank b bank c bank d individual d individual e state trust k date m date n date p date q date r amount t amount u amount v amount w amount x page legend continued amount y amount z ira w ira x ira y ira z dear this is in response to your request dated date for a private_letter_ruling submitted by your authorized representative concerning the proper treatment of a distribution from decedent a’s individual_retirement_accounts iras under sec_408 of the internal_revenue_code the code’ your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on date n and died on date p while a resident of state prior to attaining age your date of birth is date m you were married to decedent a at the time of his death decedent a died testate at the time of his death decedent a maintained ira w ira x ira y and ira z with bank d the beneficiary designations on file with bank d listed trust k as the beneficiary of iras w x y and z as of the date of the death of decedent a the value of ira w was amount w the value of ira x was amount x and the value of ira y was amount y the value of ira z was amount z no distributions have been made from any of these ira accounts since decedent a’s death on date q decedent a established trust k a revocable_trust trust k is valid under the laws of state and became irrevocable upon decedent a’s death decedent a was the initial trustee of trust k trust instrument to serve upon decedent a’s death bank b declined to serve as co-trustee and you appointed bank c to serve as successor co-trustee individual e and bank c served as co-trustees until early individual e resigned as co-trustee during calendar thus the current trust k co-trustees are year and was replaced by individual d individual d and bank c individual e and bank b were named the co-trustees under the the provisions of trust k directs the trustees to establish two subtrusts upon decedent a’s death a marital trust and a family_trust sec_2 a of trust k directs that certain it has been represented on your behaif that types of assets be directed to the family_trust none of said types of assets were present in decedent a’s estate at the time of his death page sec_2 a of trust k provides for the allocation to the marital trust of assets sufficient to reduce decedent a’s estate_tax to zero the balance of the assets is allocated to the family_trust pursuant to sec_2 a of trust k sec_2 a of the marital trust provides the trustee shall ascertain and allocate to the marital trust an amount which shall equal in value the maximum allowable marital_deduction as finally determined for federal estate_tax purposes diminished by the value for such purposes of all other items in settlor’s gross_estate which pass or have passed to or for the benefit of settlor’s spouse under provisions of settlor’s will the terms of this trust k agreement or otherwise in such manner as to qualify for and be allowed as a marital_deduction provided however that this amount shall be reduced by an amount if any needed to increase the settlor’s taxable_estate to the largest amount which after allowing for the unified_credit against the federal estate_tax and the credit_for_state_death_taxes will result in the federal estate_tax imposed on the settlor’s estate being zero or the smallest possible amount the credit_for_state_death_taxes shall be taken into account in determining the amount to be allocated to the marital share only to the extent that it does not cause an increase in the amount of taxes payable to any state the trustee shall satisfy the amount provided for the martial trust only out of assets that qualify for the marital_deduction under the provisions of the internal_revenue_code applicable to the settlor’s estate or out of the proceeds of such assets and this amount shall not be reduced by any estate inheritance transfer succession legacy excise_taxes on the excess_retirement_accumulation or similar taxes chargeable against the settlor’s estate of this trust the amount provided for the marital trust as well as any other pecuniary_bequest or any other distribution made of assets of this trust estate may be satisfied in cash or in specific property real or personal or an undivided_interest therein or partly in case and partly in such property and in installments or all at one time provided that any assets so distributed in_kind shall be valued at their date or dates of distribution values subject_to the foregoing the trustee’s decision as to which assets shall be distributed in satisfaction of the amount given to the marital trust shall be conclusive and binding on all persons sec_2 5a of trust k provides that commencing with the date of death of decedent a the trustee s of trust k shall pay the net_income of the marital trust not less frequently than quarter-annually to you decedent a’s surviving_spouse sec_2 5b of trust k gives you decedent a’s surviving_spouse the right to withdraw in writing the principal of the marital trust your right to withdraw said principal is without limit the value of trust k as of the date of decedent a’s death was amount u death value of ira s w x y and z totaled amount v the remaining value was composed of life_insurance death_benefits and an insurance premium refund the applicable_exclusion_amount for the year of decedent a’s death was amount t the date of page the co-trustees satisfied their obligations under the law of state by allocating life_insurance_proceeds to the family_trust and iras w x y and z to the marital trust no later than date r you exercised your right to withdraw the assets of the marital trust pursuant to this exercise the trustees distributed all of the assets of the marital trust to you other than the amounts in iras w x y and z the trustees inadvertently overlooked the iras and failed to distribute them along with the other assets of the marital trust you now propose to take the following steps with regard to the iras first bank d will distribute all of the assets of ira w ira x ira y and ira z to the trustees of trust k distribution amount second as a result of an exercise of your right of withdrawal of the assets of the marital trust the trust k trustees will immediately distribute the distribution amount to you and third you will roll over the distribution amount into one or more individual_retirement_accounts described in sec_408 of the code set up and maintained in your name within days from the date the distribution amount is received by the trustees of trust k pursuant to code sec_408 based on the above facts and representations you through your authorized representative request the following rulings that ira w ira x ira y and ira z will not be treated as inherited iras as to you pursuant to sec_408 of the code and that you are eligible to roll over the entire distribution amount into one or more iras set up and maintained in your name so jong as the rollover s of the distribution amount occurs no later than days after the date the distribution amount is received by the trustees of trust k that to the extent timely rolled over into one or more iras set up and maintained in your name the distribution amount will not be included in the gross_income of either you or trust k in the year in which distributed from iras w x y and z and that neither you nor trust k was required to withdraw any required minimum distributions from either ira w ira x ira y or ira z pursuant to sec_401 a of the code with respect to any calendar_year including the calendar_year of distribution prior to your rollover of the distribution amount into one or more iras of your own with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code states that in the case of any eligible_rollover_distribution the maximum amount transferred to which the preceding sentence refers shall not exceed the portion of such distribution which is includible in gross_income sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b page sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution sec_408 of the code provides generally that code sub sec_408 does not apply to a distribution received from an ira if at any time during the 1-year period ending on the date of receipt the receiving individual received any other amount described in said code subsection which was not includible in his gross_income because of the application of said subsection sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shail be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_408 provides that rules similar to the rules of code sec_401 shall apply to iras sec_401 provides that with respect to iras the term required_beginning_date means april of the calendar_year following the calendar_year during which the ira holder attains age ’ sec_401 of the code provides that if a plan participant ira holder dies prior to his required_beginning_date and his designated_beneficiary is his surviving_spouse distributions from either a qualified_plan or an ira to the spouse need not begin until the date on which the deceased would have attained age sec_408 of the code provides that this paragraph sec_408 does not apply to any amount required to be distributed under either code sec_408 or code sec_408 on date final income_tax regulations regulations were published in the federal_register with respect to sec_401 and sec_408 of the code see also 2002_19_irb_852 date sec_1_401_a_9_-3 of the final regulations question and answer b provides that in the case where an ira holder dies prior to his required_beginning_date and his surviving_spouse is his sole designated_beneficiary distributions from his ira must commence on or before the later of- the end of the calendar_year immediately following the calendar_year page in which the employee died and the end of the calendar_year in which the employee would have attained age sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the fina regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case you have total access and total right of withdrawal with respect to the funds in ira w ira x ira y and ira z as noted above the provisions of trust k give you the right of withdrawal of the assets of the marital trust and wide authority to determine how much of the assets of marital trust you may withdraw consistent with such right of withdrawal you intend to request a distribution of the balance of decedent a’s iras upon receipt you as marital trust_beneficiary intend to accomplish a timely rollover of the distributed amounts into one or more iras that will be set up in your name under this set of circumstances all action taken with respect to both the distributions from iras w x y and z and the subsequent rollover s into an ira or iras will be in accordance with the terms of trust k and will be taken by you and not by any third party thus with respect to your first ruling requests we conclude that ira w ira x ira y and ira z will not be treated as inherited iras as to you pursuant to sec_408 of the code and that you are eligible to roll over the entire distribution amount into one or more iras set up and maintained in your name so long as the rollover of the distribution amount occurs no later than days after the date the distribution amount is received by the trustees of trust k that to the extent timely rolled over into one or more iras set up and maintained in your name the distribution amount will not be included in the gross_income of either you or trust k in the calendar_year in which distributed from either ira w ira x ira y or ira z and that neither you nor trust k was required to withdraw any required minimum distributions from either ira w ira x ira y or ira z pursuant to sec_401 of the code with respect to any calendar_year including the calendar_year of distribution prior to your rollover of the distribution amount into one or more iras of your own this letter_ruling is based on the assumption that iras w x y and z either were are or it also assumes the will be described in code sec_408 at all times relevant thereto correctness of all facts and representations alluded to therein page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorised representative in accordance with a power_of_attorney on file in this office if you have any questions please call toll free number - id yat nota sincerely yours frances v sloan employee plan nager echnical group enclosures notice of intention to disclose deleted copy of ruling cc
